


LOAN AGREEMENT


THIS LOAN AGREEMENT is made and entered into on or as of this 21st day of
October, 2011, by and between. SOY ENERGY, LLC, an Iowa limited liability
company, ("Borrower") and FIRST CITIZENS NATIONAL BANK, a nationally chartered
bank ("Lender").


RECITALS


A.    Borrower is the owner of a biodiesel facility (the "Facility") in Mason
City, Iowa, which it purchased from OSM-REO, FF, LLC ("OSM") in September 2010.
OSM provided the financing for Borrower's purchase of the Facility and related
assets.


B.    Borrower desires an operating line of credit from Lender in the amount of
$4,000,000.00, which credit Lender is willing to extend pursuant to the terms of
this Agreement


NOW, THEREFORE, in consideration of the agreements, representations, warranties,
promises, and covenants herein contained, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows.


ARTICLE I


DEFINITIONS


Section 1.1 Definitions. The following words shall have the following meanings
when used in this Agreement. Terms not otherwise defined in this Agreement shall
have the meanings attributed to such terms in Article 9 of the Iowa Uniform
Commercial Code, where applicable. All references to dollar amounts shall mean
amounts in lawful money of the United States of America.


Agreement. The word "Agreement" means this Loan Agreement, as amended, or as
modified from time to time, together with all exhibits and schedules attached to
this Loan Agreement from time to time.


ASTM Inventory. The words "ASTM Inventory" mean biodiesel inventory meeting the
ASTM Specifications.


ASTM Specifications. The words "ASTM Specifications" mean those specifications
appearing on Exhibit "A" attached hereto, as such specifications may be amended
from time to time.


Borrowing Base. The words "Borrowing Base" mean an amount equal to the lesser of
(i) $4,000,000, or (ii) the sum of 70% of the Eligible Accounts, which have been
outstanding 30 days or less from the date of original invoice, plus 50% of the
Eligible Accounts which have been outstanding more than 30 days, but less than
45 days from the date of original invoice, plus 70% of the ASTM Inventory
(and/or other biodiesel inventory acceptable to Bank), plus 50% of raw materials
valued at the lower of Borrower's cost or market, in each instance determined at
the end of the last day of the month immediately preceding the date of the
Borrowing Base Certificate.


Borrowing Base Certificate. The words "Borrowing Base Certificate" refer to the
certificate and conditions to advance required therein in the form attached
Exhibit "B".


CERCLA. The word "CERCLA" means the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended,


Capital Expenditures. The words "Capital Expenditures" mean any payments made
directly or indirectly for the purpose of acquiring or constructing fixed
assets, real property or equipment, which, in accordance with GAAP, would be
added as debit to the applicable fixed asset account, including without
limitation, amounts paid or payable for labor or under any conditional sale or
other title retention agreement or under any capital lease or other periodic
payment arrangement which is of such a nature that payment obligations of the
lessee or obligor thereunder would be required




--------------------------------------------------------------------------------




by GAAP to be capitalized on the balance sheet of the lessee or obligor.


Collateral. The word "Collateral" means and includes without limitation all
property and assets granted as collateral security for the Loan, whether real or
personal property, whether granted directly or indirectly, whether now or in the
future, and whether granted in the form of a security interest, mortgage,
assignment, pledge, or any other security or lien interest whatsoever, whether
created by law, contract, or otherwise.


Current Assets. The words "Current Assets" means (i) cash in bank, on hand, and
in transit, (ii) prepaid items, (iii) customers' accounts, bills and notes
receivable acquired in the ordinary course of business, (iv) inventory at the
lower of cost or market value, and (v) readily marketable securities, direct
obligations of the United States of America or any agency thereof, and
certificates of deposit or commercial paper, in each case not in excess of cost
or current market value, whichever is lower; provided, however, that the
following items shall be excluded from the above: advances or loans by Borrower
to any officer, director, shareholder or employee of Borrower, or to any entity
in which Borrower has an ownership interest.


Current Liabilities. The words "Current Liabilities" means (i) all indebtedness
payable on demand or maturing within one year after such date without any option
on the part of Borrower to extend or renew beyond such year, (ii) financial
maturities, installments and prepayments of any indebtedness required to be made
within one year after such date, and (iii) all other items, including taxes
accrued and estimated and reserves for deferred income taxes which, in
accordance with GAAP, would be included on a balance sheet as current
liabilities.


Debt. The word "Debt" means all of Borrower's liabilities.


Debt Coverage Service Ratio. The words "Debt Coverage Service Ratio" mean (i)
that number calculated by subtracting all of Borrower's expenses for the
applicable fiscal year from all of its revenue for such year, plus any
depreciation taken on its assets for such year, plus interest paid on the. Note
for such year, divided by (ii) the sum of all principal and interest payments
made on the Note during such year.
 
Eligible Account. The words "Eligible Account" mean an Account (as defined in
the UCC) owing to Borrower which meets each of the following requirements:


(a)    it arises from the sale or lease of goods or the rendering of services
which have been fully performed by Borrower; and if it arises from the sale or
lease of goods, (i) such goods comply with such Account Debtor's specifications
(if any) and have been delivered to such Account Debtor (as defined in the UCC)
and (ii) Borrower has possession of, or if requested by Lender has delivered to
Lender, receipts evidencing such delivery;


(b)    it (i) is subject to a perfected, first priority lien in favor of Lender
and (ii) is not subject to any other assignment, claim or lien;


(c)    it is a valid, legally enforceable and unconditional obligation (except
for retainages in the ordinary course of business) of the Account Debtor with
respect thereto, and is not subject to the fulfillment of any condition
whatsoever or any counterclaim, credit, allowance, discount, rebate or
adjustment by the Account Debtor with respect thereto, or to any claim by such
Account Debtor denying liability thereunder in whole or in part and the Account
Debtor has not refused to accept and/or has not returned or offered to return
any of the goods or services which are the subject of such Account;


(d)    there is no bankruptcy, insolvency or liquidation proceeding pending by
or against the Account Debtor with respect thereto;


(e)     the Account Debtor with respect thereto is a resident or citizen of, and
is located within, the United States of America, unless the sale of goods or
services giving rise to such Account is on letter of credit, banker's acceptance
or other credit support tents reasonably satisfactory to Lender;


(f)    it is not an Account arising from a "sale on approval," "sale or return,"
"consignment" or "bill and hold" or




--------------------------------------------------------------------------------




subject to any other repurchase or return agreement;


(g)    it is not an Account with respect to which possession and/or control of
the goods sold giving rise thereto is held, maintained or retained by Borrower
(or by any agent or custodian of Borrower) for the account of or subject to
further and/or future direction from the Account Debtor with respect thereto;


(h)    it arises in the ordinary course of business of Borrower;


(i)    the Account Debtor is not the United States or any state, county, city or
other governmental entity, or any department, agency or instrumentality thereof;


(j)    if Borrower maintains a credit limit for an Account Debtor, the aggregate
dollar amount of Accounts due from such Account Debtor, including such Account,
does not exceed such credit limit;


(k)    if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Lender or, in the case of electronic chattel paper,
shall be in the control of Lender, in each case in a manner satisfactory to
Lender;


(l)    such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than 45 days past the original invoice date thereof,
according to the original terms of sale;


(m)    the Account Debtor with respect thereto is not any affiliate of Borrower;


(n)    it is not owed by an Account Debtor with respect to which 20% or more of
the aggregate amount of outstanding Accounts owed at such time by such Account
Debtor is classified as ineligible under clause (1) of this definition;


(o)    if the aggregate amount of all Accounts owed by the Account Debtor
thereon exceeds 20% of the aggregate amount of all Accounts at such time, then
an Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible;


(p)    it is otherwise not unacceptable to Lender in its reasonable discretion
for any other reason.


An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if Lender at any time
hereafter reasonably determines in its discretion that the prospect of payment
or performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to Borrower. Further, any deposits
made by an Account Debtor shall be offset against the applicable Account and
deposits and invoices in excess of costs shall be netted against costs in excess
of invoices.


ERISA. The word "ERISA" means the Employee Retirement Income Security Act of
1974, as amended.


Event of Default. The words "Event of Default" mean and include without
limitation. any of the Events of Default set forth in Article VI.


Facility. The word "Facility" means the real estate property locally known as
4172 19th Street, Southwest, Mason City, Iowa, and all fixtures thereon and
improvements thereto.


GAAP. The word "GAAP" means generally accepted accounting principles, applied on
a consistent basis, set forth in Opinions of the Accounting Principles Board of
the American Institute of Certified Public Accountants or in statements of the
Financial Accounting Board, or the successors of either, which is applicable in
the circumstances as of the date in question; and the requisite that such
principles be applied on a consistent basis means that the accounting principles
observed in a current period are comparable in all material respects to those
applied in a preceding period.


Indebtedness. The word "Indebtedness" means and includes without limitation the
Loan, together with all other




--------------------------------------------------------------------------------




obligations, debts and liabilities of Borrower to Lender, as well as all claims
by Lender against Borrower, whether now existing or hereafter arising voluntary
or involuntary, due or not due, absolute or contingent, liquidated or
unliquidated; whether Borrower may be liable individually or jointly with
others; whether Borrower may be obligated as guarantor, surety, or otherwise;
whether recovery upon such indebtedness may be or hereafter may become barred by
any statute of limitations; and whether such indebtedness may be or hereafter
may become otherwise unenforceable.


Intercreditor Agreement. The words "Intercreditor Agreement" mean the
Intercreditor Agreement by and between Lender and OSM dated on or about the same
date of this Agreement.


Loan. The word "Loan" means the revolving line of credit loan in the principal
amount not to exceed $4,000,000.00 from Lender to Borrower.


Loan Documents. The words "Loan Documents" mean and include without limitation
this Agreement, the Note, Mortgage, Security Agreement, and all other
instruments, agreements and documents, whether now or hereafter existing,
executed in connection with the Loan.


Marcus Property. The words "Marcus Property" mean the thirty five (35) acres,
more or less, owned by Borrower near Marcus, Iowa, as legally described in the
Mortgage.


Mortgage. The word "Mortgage" means the Real Estate Mortgage of even date
herewith on the Marcus Property given by Borrower to Lender to secure the
Indebtedness.


Note. The word "Note" means the promissory note evidencing the Loan, as well as
any substitute, replacement or refinancing note therefore.


OSM. The word "OSM" means OSM-REO FP, LLC, a Minnesota limited liability
company.


OSM Debt. The words "OSM Debt" mean the indebtedness owing by Borrower to OSM in
connection with the purchase of the Facility from OSM.


Permitted Liens. The words "Permitted Liens" mean: (1) the liens given by
Borrower to OSM in connection with the OSM Debt; (2) liens and security
interests securing the Indebtedness owed by Borrower to Lender; (3) liens for
taxes, assessments, or similar charges either not yet due or being contested in
good faith; (4) liens disclosed in the financial statements referred to in
Section 4.5; (5) deposits or pledges to secure obligations under worker's
compensation, social security or similar laws, or under unemployment insurance;
(6) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of the
Borrower's business; (7) liens placed upon fixed assets hereafter acquired to
secure a portion of the purchase price thereof; (8) liens and security interests
which in the aggregate constitute an immaterial and insignificant monetary
amount with respect to the net value of Borrower's assets, as solely determined
by Lender; and (9) subject to the terms of this Agreement, any lien on property
that is not Collateral.
 
Security Agreement. The words "Security Agreement" mean the Security Agreement
of even date herewith given by Borrower to Lender evidencing, governing,
representing„ or creating a perfected Security Interest in the Collateral
described therein.


Security Interest. The words "Security Interest" mean and include without
limitation any type of collateral security, whether in the form of a lien,
charge, mortgage, .assignment, pledge, or any other security or lien interest
whatsoever, whether created by law, contract, or otherwise.


SARA. The word "SARA" means the Superfund Amendments and Reauthorization Act of
1986, as now or hereafter amended.


UCC. The word "UCC" means the Uniform Commercial Code in effect in the State of
Iowa, as amended from time to time.




--------------------------------------------------------------------------------






Working Capital. The words "Working Capital" mean Borrower's Current Assets less
its Current Liabilities.


ARTICLE II


LOAN


Section 2.1 Revolving Line of Credit Loan. Subject to the terms and provisions
of this Agreement, Lender agrees to lend to Borrower up to Four Million Dollars
($4,000,000.00), but in no event more than the Borrowing Base, for working
capital purposes. Borrower shall execute a promissory note for $4,000,000.00
(the "Note") in favor of Lender dated as of the date of this Agreement
evidencing said Loan. Said Note shall contain a "multiple advance open-end
credit" feature and a maturity date of October 31, 2012. The Note shall bear
interest at a rate equal to the Wall Street Journal Prime Rate plus 1.00%
variable daily, with a floor of 6.00%. Interest shall be payable monthly in
arrearages on first day of each month, commencing October 1, 2011. Advances
under the Note shall not exceed $2,000,000.00 until the Facility is fully
operating and profitable, as solely determined by Lender.


Section 2.2 Term. This Agreement shall remain in full force and effect so long
as there is any Indebtedness owing from Borrower to Lender or any commitment of
Lender to make any advancements or Loans to Borrower.


Section 2.3 Payments. All payments of principal or interest on the Indebtedness
shall be made to Lender in immediately available funds. Borrower agrees that the
amounts shown on the books and records of Lender as being the outstanding
principal balance on the Note shall, absent gross or manifest error, be prima
facie evidence of the then outstanding balance. In the event Borrower sells the
Marcus Property, the net proceeds therefrom shall, at Borrower's discretion, be
used as additional working capital or applied against the outstanding balance
owing on the Note, provided however, if an Event of Default has occurred, the
net proceeds therefrom must be applied against the outstanding balance owing on
the Note.


Section 2.4 Payment of Expenses. Borrower agrees to reimburse Lender for all
costs, fees and expenses incurred by Lender for the negotiation, preparation,
and delivery of the Loan Documents and the Intercreditor Agreement, not to
exceed $7,500.00. In addition, Borrower agrees to pay directly or reimburse
Lender for any direct out-of-pocket expenses incurred by Lender from time to
time in connection with the Loan, such as fling fees and recording costs.


ARTICLE III


COLLATERAL


As security for the full and timely payment of the Indebtedness and full and
timely performance under the Loan Documents, Borrower agrees to execute the
Marcus Mortgage and the Security Agreement in order to grant Lender a first
perfected Security Interest in all of the Collateral described in this Article,
to wit:


Section 3.1 Collateral. Borrower hereby grants a Security Interest in the
following assets and properties:


A.
A first lien Security Interest in all of the following assets (as defined in the
Iowa UCC by execution and delivery of the Security Agreement and financing
statements and other documents from time-to-time necessary to grant and
continually perfect said Security Interests), to-wit:



•Accounts and Other Rights to Payment
•Inventory, including pre-paid deposits for purchases of inventory
•
Equipment described as follows: Westfalia Centrifuge - 1 of RTA 150-01-573;
Westfalia Centrifuge - 1 of CRA 160-06-076; and RW Rice Pellet Fired Boiler
System.

•Deposit Accounts
•Hedging Accounts


B.    first lien mortgage against the Marcus Property.




--------------------------------------------------------------------------------






C.
If requested by Lender, control agreements governing any or all Hedging Accounts
and/or Deposit Accounts and delivery and possession of any Certificated
Securities.



Section 3.2 Intent. Borrower acknowledges and agrees that all of the Collateral
shall stand as security for all of the Indebtedness of Borrower to Lender.


Section 3.3 Recording. Lender shall, at Borrower's cost and expense, cause all
instruments and documents given as security pursuant to this Agreement to be
recorded and/or filed in all places necessary, in the opinion of Lender, to
perfect, protect and maintain a first Security Interest in all Collateral to
secure all Indebtedness. Borrower hereby authorizes Lender to file any such
documents, including financing statements, lien notations, and mortgages, which
may at any time be requested or which in the opinion of Lender, to sign such
Instruments on behalf of Borrower and file the same and Borrower hereby
irrevocably designates Lender, its agents, representatives and designees as
agents and attorney-in-fact for the Borrower for this purpose.


ARTICLE IV


REPRESENTATIONS OF BORROWER


Borrower represents and warrants to Lender, as of the date of this Agreement, as
of the date of each disbursement of Loan proceeds, as of the date of any
renewal, extension of modification of the Loan, and at all times any
Indebtedness exists, the following:


Section 4.1 Organization. Borrower is a limited liability company which is duly
organized, validly existing, and in good standing under the laws of the State of
Iowa and is validly existing and in good standing in all states in which
Borrower is doing business. Borrower has the full power and authority to own its
properties and to transact the businesses in which it is presently engaged or
presently proposes to engage. Borrower also is duly qualified as a foreign
limited liability company and is in good standing in all states in which the
failure to so qualify would have a material adverse effect on its businesses or
financial conditions.


Section 4.2 Authorization. The execution, delivery and performance of this
Agreement and all Loan Documents by Borrower has been duly authorized by all
necessary action by Borrower, does not require the consent or approval of any
other person, regulatory authority or governmental body, and does not conflict
with, result in an violation of or constitute a default under (i) any provision
of its articles of organization, operating agreement, or any agreement or other
instrument binding upon Borrower or (ii) any law, governmental regulation, court
decree, or order applicable to Borrower.


Section 4.3 Incumbency Certificates. Borrower has provided to Lender an
Incumbency Certificate which is true and accurate, which correctly sets forth
the names of the officers/managers of Borrower.


Section 4.4 Names. The name of Borrower set forth in the Preamble to this
Agreement is the full, true and correct legal name of Borrower.


Section 4.5 Financial Information. The financial statement of Borrower supplied
to Lender truly and completely disclosed Borrower's financial condition as of
the date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statement.


Section 4.6 Legal Effect. The Loan Documents constitute, and any instrument or
agreement required hereunder to be given to Lender by Borrower, will constitute,
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms.


Section 4.7 Lien Priority. Except for Permitted Liens, Borrower has not entered
into or granted any security agreements or permitted the filing or attachment of
any security interests on or affecting any of the Collateral that would be prior




--------------------------------------------------------------------------------




or that may in any way be superior to Lender's Security Interests and rights in
and to such Collateral.


Section 4.8 Other Loans. Borrower has not created, assumed or incurred any
indebtedness except for (1) the Indebtedness owing to Lender, (ii) the OSM Debt,
and (iii) the indebtedness reflected in the financial statements referred to in
Section 4.5, (iv) unsecured indebtedness to members of Borrower or other third
parties provided such indebtedness is subordinated in payment to the Loan
pursuant to the terms of Lender's standard Subordination Agreement executed by
Borrower and such unsecured creditors which Subordination Agreement shall
provide, among other things, that all payments to such unsecured creditors we
first approved in writing by Lender and Borrower must then be in compliance with
the terms of the financial covenants set forth in Section 5.2, and (v) other
non-material indebtedness incurred in the ordinary course of business.


Section 4.9 Litigation and Claims. No litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Borrower is pending or threatened, and no other event has occurred which
may materially adversely affect Borrower's financial condition or properties,
other than litigation, claims, or other events, If any, that have been disclosed
to and acknowledged by Lender in writing.


Section 4.10 Taxes. All tax returns and reports of Borrower that are or were
required to be filed, have been filed, and all taxes, assessments and other
governmental charges have been paid in full, except those presently being
contested by Borrower in good faith in the ordinary course of business and for
which adequate reserves have been provided.


Section 4.11 Employee Benefit Plans. Each employee benefit plan as to which
Borrower may have any liability complies in all material respects with all
applicable requirements of law and regulations, and (i) no reportable event nor
prohibited transaction (as defined in ERISA) has occurred with respect to any
such plan, (ii) Borrower has not withdrawn from any such plan or initiated steps
to do so, (iii) no steps have been taken to terminate any such plan, and (iv)
there are no unfunded liabilities other than those previously disclosed to
Lender in writing.


Section 4.12 Location of Borrower's Offices and Records. Borrower's chief
executive office is 4172 19th Street Southwest, Mason City, Iowa 50401. Unless
Borrower has designated otherwise in writing, this location is also the office
where Borrower keeps its records concerning the Collateral.


Section 4.13 Hazardous Substances. The term "hazardous waste," "hazardous
substance," "disposal," "release," and "threatened release," as used in this
Agreement, shall have the same meanings as set forth in the "CERCLA," "SARA,"
the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or
other applicable state of federal rules, or regulations adopted pursuant to any
of the foregoing. Except as disclosed to and acknowledged by Lender in writing,
Borrower represents and warrants that (i) during the period of its ownership of
its properties, there has been no use, generation, manufacture, storage,
treatment, disposal, release or threatened release of any hazardous waste or
substance by any person on, under, about or from any of the properties in
violation of any applicable environmental laws; (ii) it has no knowledge of, or
reason to believe that there has been (a) any use, generation, manufacture,
storage, treatment, disposal, release or threatened release of any hazardous
waste or substance on, under, about or from the properties by any prior owners
or occupants of any of its properties in violation of any applicable
environmental laws, or (b) any actual or threatened litigation or claims of any
kind by any person relating to such matters; (iii) neither Borrower nor any
tenant, contractor, agent or other authorized user of any of the properties
shall use, generate, manufacture, store, treat, dispose of, or release any
hazardous waste or substance on, under, about or from any of the properties
except in compliance with applicable environmental laws. Borrower authorizes
Lender and its agents to enter upon the Borrower's properties upon advance
written notice to Borrower and at reasonable times - to make such inspections
and tests as Lender may deem reasonably appropriate to determine compliance of
the properties with this section of the Agreement. Lender and its agents shall
comply with all safety guidelines and protocols of Borrower when conducting any
inspection and shall not interfere with or disrupt the operations of Borrower.
Any inspection or tests made by Lender shall be at Lender's expense (unless
Borrower is found to not be in compliance with this Section 4.13 which
inspection shall then be at Borrower's expense) and for Lender's purposes only
and shall not be construed to create any responsibility or liability on any part
of Lender to Borrower or to any other person.


Section 4.14 Survival of Representations and Warranties. Borrower understands
and agrees that Lender, without




--------------------------------------------------------------------------------




independent investigation, is relying upon the above representations and
warranties in extending the Loan to Borrower. Borrower further agrees that the
foregoing representations and warranties shall be continuing in nature and shall
remain in full force and effect until such time as the Indebtedness shall be
paid in full.


ARTICLE V


COVENANTS


So long as any Indebtedness is outstanding, Borrower makes the following
covenants and shall comply with the following requirements:


Section 5.1 Reports. Borrower shall cause to be delivered to Lender the
following financial records:


A.
An audited financial statement from a certified public accountant acceptable to
Lender prepared in accordance with (GAAP not later than 120 days from the end of
Borrower's fiscal year (its fiscal year ends October 31st.)



B.
Monthly internally prepared financial statements, in form and substance
satisfactory to Lender and provided not later than the 30th day of the following
month. Each financial statement shall include a balance sheet and income
statement together with a listing of all accounts receivable (and aging),
including a breakdown of all accrued vendor rebates, and a listing of all
inventory, wherever located, at the lesser of cost or current market value.

 
C.
A Borrowing Base Certificate following the end of each month which, in each
instance, shall show the month end calculation of Lender advances which at no
time shall exceed the Borrowing Base. Inventory not in Borrower's physical
possession shall not be included as inventory in the Borrowing Base Certificate.
Each Borrowing Base Certificate shall be provided not later than the 10th day of
the following month and shall be signed and dated by an officer of Borrower.



D.
Weekly reports, in form and substance satisfactory to Lender and provided not
later than 5:00 PM on the Monday following the end of each week showing the
biodiesel prices and glycerin prices for the applicable week, together with the
corn oil and soy oil costs for such week.



E.
Weekly reports, in form and substances satisfactory to Lender, and provided not
later than 5:00 PM on the Monday following the end of each week, showing all of
Borrower's hedging activity for the applicable week.



F.
Contemporaneously with the filing of same, copies of the state and federal tax
returns filed by Borrower.



A.
Such other information and reports respecting the business, properties or the
condition or operations, financial or otherwise, of Borrower, as Lender may
request.



Section 5.2 Financial Covenants. Commencing on October 31, 2012 and continuing
thereafter, Borrower shall maintain the following:


A.    As of the end of each fiscal year, a ratio of Current Assets to Current
Liabilities of no less than 1.50 to 1.00.


B.    As of the end of each fiscal year, a Debt Coverage Service Ratio of no
less than 1.00 to 1.00.


C. As of the end of each fiscal year, Working Capital of no less than
$6,000,000.


Said ratios shall be computed in accordance with GAAP.








--------------------------------------------------------------------------------




Section 5.3 Dividends and Distributions. Unless, and then only to the extent,
Lender shall specifically consent in writing, Borrower shall not (i) declare or
pay any dividends, distributions, or otherwise permit or authorize any
withdrawals (capital or otherwise), whether in cash or in property, with respect
to membership units or other ownership interests of Borrower; or (ii) purchase,
redeem or otherwise retire any membership units or ownership interests of any
owner thereof, Notwithstanding the foregoing, Borrower may make distributions
not to exceed 40% of annual net profits if Borrower is then in total compliance
with all terms and conditions of the Loan Documents.


Section 5.4 Capital Expenditure. [intentionally omitted],
 
Section 5.5 Depository Accounts. Except for the following accounts: Account No.
153795087573 at US Bank in St. Paul, Minnesota titled in the name of First
American Title Insurance Company as agent for OSM; Account No 4600009232 titled
in the name of First American Title Insurance Company in Minneapolis, Minnesota,
as escrow agent; and Account No. 116-6897 at Bank of Elk River in Elk River,
Minnesota, titled in the name of Outsource Services Management LLC for benefit
of Soy Energy LLC, Borrower shall maintain all of its checking, savings and
other depository accounts with Lender provided that all such accounts held at
Lender are fully insured by appropriate FDIC protection.


Section 5.6 No Disposition of Collateral. Borrower shall not sell, assign,
transfer, pledge, grant a security interest in, or otherwise encumber, any of
the Collateral; provided, however, that inventory may be disposed of in the
ordinary course of business so long as an Event of Default shall not have
occurred and be continuing.


Section 5.7 Other Indebtedness. Without prior Lender approval, Borrower shall
not create, assume, or incur any indebtedness except: (i) the Indebtedness owing
to Lender, (ii) the OSM Debt, (iii) the indebtedness reflected in the financial
statements referred to in Section 4.5, (iv) unsecured indebtedness to members of
Borrower or other third parties providing such indebtedness is subordinated in
payment to the Loan pursuant to the terms of Lender's stimulant Subordination
Agreement executed by Borrower and such unsecured creditors which Subordination
Agreement shall provide, among other things, that all payments to such unsecured
creditors are first approved in writing by Lender and Borrower must then be in
compliance with the terms of the financial covenants set forth in Section 5.2,
and (v) other non-material indebtedness incurred in the ordinary course of
business.


Section 5.8 Note Not To Exceed Borrowing Base. Borrower shall not permit the
unpaid principal balance of the Note to exceed the Borrowing Base at any time.


Section 5.9 Suits. Borrower shall promptly notify Lender of any pending or
threatened litigation, suit, action, claim, proceeding, or governmental inquiry
or investigation instituted against or affecting Borrower which could have a
material and adverse effect on the financial condition of Borrower or the
continued operation of Borrower.


Section 5.10 Taxes and Assessment. Borrower shall pay promptly and discharge all
taxes and assessments levied and assessed or imposed upon its properties and
upon its income as well as all claims which, if unpaid, might by law becomes a
lien or charge upon its properties; provided, however, that nothing herein
contained shall require Borrower to pay any such taxes, assessments or claims so
long as Borrower shall in good faith contest the validity and stay the execution
and enforcement thereof.


Section 5.11 Preservation. Borrower shall do or cause to be done all things
necessary to preserve, renew, and keep in full force and effects its existence
as a limited liability company, and all material rights, licenses, permits, and
franchises and comply in every material respect with all laws and regulations
applicable to it and all material agreements to which it is a party.


Section 5.12 Maintain Insurance. Borrower shall keep in full force and effect
insurance as follows:
 
A.
insurance insuring its properties against loss or damage of the kind usually
insured against by entities similarly situated for 100% of the insurable
replacement value of the properties by means of policies issued by reputable
insurance companies duly qualified to do such business in. the State of Iowa
having a rating of at least "A" by Best's Rating Service, with uniform standard
coverage endorsement limited





--------------------------------------------------------------------------------




only as may be provided in the standard form of extended coverage endorsement at
the time in use in such state, in amounts that are not less than the aggregate
Indebtedness from time to time, and with such deductible provisions as are
customarily Included by entities similarly situated, Any insurance policy issued
pursuant to the above shall be so written or endorsed as to make losses, if any,
payable to Borrower, and Lender, as their respective interests may appear, it
being acknowledged that Lender's insurable interest is limited to its Collateral
as herein described.


B.
Public liability insurance with one or more reputable insurance companies in
minimum amounts of $1,000,000 per occurrence for general liability and for
property damage.



C.
Worker's compensation coverage to be maintained to the extent required by law.



D.
A policy or policies of business interruption insurance in the amount of
$1,000,000 covering the expense of operating the business during such period or
periods as the premises may be damaged and shall be under construction,
rebuilding or repair.



Each insurance policy shall contain a provision to the effect that the insurance
company shall not cancel the policy or modify it materially and adversely to the
interest of Lender without first giving written notice thereof to Lender at
least 30 days in advance of such cancellation or modification. All insurance
policies carried pursuant to this paragraph or certificates evidencing such
policies, shall be deposited with Lender and shall name Lender as loss payee
under a standard loss payee clause, but solely as to Lender's Collateral.


Section 5.13 Merger, Sale of Assets, Dissolution, etc. Borrower shall not enter
into any transaction of merger or consolidation or transfer, sell, assign,
lease, or otherwise dispose of all or a substantial part of its properties or
assets, change the nature of its business, or wind up, liquidate, or dissolve or
agree to do any of the foregoing without Lender's prior written consent.


Section 5.14 Acquisition or Expansion. Borrower shall not purchase any
additional biodiesel facility, or expand the Facility, without Lender's written
consent, which consent shall not be unreasonably withheld.


Section 5.15 Prepayment of Debt. Borrower shall not prepay an obligation other
than a Current Liability without Lender's prior written consent.


Section 5.16 Collateral Audit. At least once during every calendar year, Lender
shall cause an audit to be made of the Collateral by an independent party
selected by Lender and agreeable to Borrower, and all costs incurred in
connection therewith shall be paid by Borrower.
 
ARTICLE VI


DEFAULT AND REMEDIES


Section 6.1 Cross-Default. An Event of Default by Borrower under the OSM Debt
shall constitute an Event of Default under this Agreement.


Section 6.2 Events of Default. Any one or more of the following events shall
constitute an "Event of Default" (notwithstanding whether such occurrence shall
be voluntary or involuntary or come about or be effected by operation of law or
pursuant to or in compliance with any judgment, decree, or order of any court or
any order, rule, or regulation of any administrative or governmental body), to
wit:


A.
If default shall be made in the payment of the principal of or interest on the
Note or other Indebtedness when and as the same shall become due and payable.



B.
If default shall be made in the performance or observation of, or shall occur
under, any warranty, representation, covenant, agreement, or other provision of
this Agreement, the Note, the Loan





--------------------------------------------------------------------------------




Documents or in any instrument or document delivered to Lender in connection
with or pursuant to this Agreement, and such default shall not have been cured
by Borrower within thirty (30) days of receipt of written notice from Lender of
the default, or if any such instrument or document shall terminate or become
void or unenforceable without the written consent of Lender;


C.
If a material default shall occur in the payment of any principal, interest or
premium with respect to any indebtedness for borrowed money of Borrower and such
default shall continue for more than the period of grace, in any therein
specified;



D.
If any representation, warranty, or any other statement of fact herein or in any
writing, certificate, report, or statement at any time furnished to Lender
pursuant to or in connection with this Agreement, or otherwise, shall be false
or misleading in any material respect;



E.
If Borrower shall admit in writing its inability to pay its debts generally as
they become due, file a petition in bankruptcy or a petition to take advantage
of any insolvency act; make and assignment for the benefit of its creditors;
commence a proceeding for the appointment of a receiver, trustee, liquidator, or
conservator of itself or of a whole or any substantial part of its properties,



AT ANY TIME AFTER AN EVENT OF DEFAULT, Lender may at its option, declare all
Indebtedness of Borrower to Lender to be due and payable immediately, whereupon
the maturity of the then unpaid Indebtedness of Borrower to Lender shall be
accelerated and the same, and all interest accrued thereon, shall forthwith
become due and payable without presentment, demand, protest, or notice of any
kind, all of which are hereby expressly waived, anything contained in this
Agreement or the Loan Documents to the contrary notwithstanding.
 
Section 6.3 Suits for Enforcement. In case any one or more Events of Defaults
shall occur and be continuing, Lender may proceed to protect and enforce its
rights or remedies either by suit in equity or by action at law, or both,
whether for the specific performance of any covenant, agreement, or other
provision contained herein, in the Note or in any of the Loan Documents, or to
enforce the payment of the Indebtedness or any other legal or equitable right or
remedy.


Section 6.4 Rights and Remedies Cumulative. No right or remedy herein conferred
upon Lender is intended to be exclusive of any other right or remedy contained
in this Agreement, the Loan Documents, or in any instrument or document
delivered in connection with or pursuant to this Agreement, and every such right
or remedy shall be cumulative and shall be in addition to every other such right
or remedy contained herein and therein or now or hereafter existing at law or in
equity or by statute, or otherwise.


Section 6.5 Rights and Remedies Not Waived. No course of dealing between
Borrower and Lender or any failure or delay on the part of Lender in exercising
any rights or remedies hereunder shall operate as a waiver of any rights or
remedies of Lender and no single or partial exercise of any rights or remedies
hereunder shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder.


ARTICLE VII


CONDITIONS PRECEDENT


Section 7.1 Conditions Precedent to Initial Advances. Lender shall not be
required to make any advance under the Note unless prior to or concurrently with
the date of such advance, the following conditions exist:


A.    Articles of Formation and Governance. Lender shall have received copies of
Borrower's Articles of Organization and Operating Agreement.


B.    Resolutions. Lender shall have received copies of (i) resolutions of the
Directors/Managers of Borrower certified by the Secretary authorizing the
execution of this Agreement and the Loan Documents.


C.    Incumbency Certificate. Lender shall have received a certificate of the
Secretary of Borrower certifying




--------------------------------------------------------------------------------




the names and true signatures of the officers of Borrower authorized to sign the
Loan Documents and the other documents or instruments to be delivered by
Borrower under any Loan Document.


D.    Loral Documents and Other Documents. Lender shall have received each Loan
Document duly executed, accepted, consulted to or acknowledged by or on behalf
of Borrower.


E.    Perfection or Liens and Insurance. Lender shall have received:
 
a.    evidence of the completion of all recordings and filings as may be
necessary or desirable, is the opinion of Lender, to perfect the liens created
by the Loan Documents,


b.    evidence that any and all liens of record of other parties against the
Collateral have been paid in full and released of record,


c.     evidence of the insurance required by the terms of the Loan Documents
with Lender named as mortgagee and/or lender loss payee thereunder to the extent
of its Collateral interests, and


d.     evidence that all other actions necessary or desirable, in the opinion of
Lender, to perfect and protect the liens created by the Loan Documents have been
taken.


F.    Title Opinion. Lender shall have received and approved the title opinion
from an Iowa attorney acceptable to Lender showing that the Marcus Mortgage is
or will be a first and paramount lien against the Marcus Property.


G.    Reimbursement of Recording Fees and Expenses. All fees, expenses and
amounts required to be made in connection with the maintenance or perfecting of
any lien in the Collateral shall have been reimbursed and paid to Lender.


H.    Payment of Lender's Attorneys' Fees. Lender's attorneys' fees and
expenses, not to exceed $7,500.00 are paid in full.


I.    Opinion of Counsel. Lender shall have received the favorable written
opinion of legal counsel to Borrower in form and substance satisfactory to
Lender.


J.    Financial Statements. Lender shall have received all financial statements
and information it has requested from Borrower,


K.    Documents and Action. All documents delivered hereunder and all actions
taken by any party hereto provided for hereunder shall be satisfactory as to
form and substance to counsel for Lender.


L.    No Material Adverse Change in Financial Condition. No material adverse
change shall have occurred in Borrower's financial condition since the date of
the last financial statement given to Lender,


M.    No Default. No Event of Default, or any event which with the giving of
notice, the passage of time, or both, exists, or such advance would cause an
Event of Default to exist.


N.    Receipt of Intercreditor Agreement. Lender shall have received a filly
executed original of the Intercreditor Agreement.


O.    Receipt of Contractor Certificate. Lender shall have received an executed
certificate from the general contractor for the pretreatment facility being
added to the Facility confirming that the pretreatment facility is completed and
operating in accordance with the approved plans and specification, provided,
however, if the pretreatment facility is not completed and operational by the
date Borrower first requests advances under the Loan, Lender is agreeable to
extending the time for receipt of such certificate to a date the general
contractor reasonably projects for completion of such construction.




--------------------------------------------------------------------------------






P.    Normal Course. The advance is for Borrower's normal course of operations
as solely determined by Lender.


ARTICLE VIII


ADDITIONAL TERMS


Section 8.1 Survival. This Agreement, and all covenants, agreements,
representations and warranties made in the Agreement and in the Loan Documents,
shall survive the making of the loans from Lender to Borrower and shall continue
in full force and effect as long as the Indebtedness is outstanding.


Section 8.2 Notice. Any notice, demand or other communication required or
permitted by this Agreement shall be given in writing and shall be deemed to
have been given and received in all respects when personally delivered, when
sent via prepaid overnight courier, when sent by facsimile transmission with
confirmation of completion of the transmission, or three (3) days after
deposited in the United States mail, certified mail, postage prepaid, return
receipt requested, in each case addressed to the respective parties at their
addresses (or facsimile numbers) set forth below; provided, however, that notice
of change in address shall be effective only upon receipt of written notice
thereof:


IF TO BORROWER:    Soy Energy, LLC
Attn: Charles Sand
4172 19th Street Southwest
Mason City, IA 50401
Fax: (641) 421-7591
 
Copy to:        BrownWinick
Attn: Thomas Johnson
666 Grand Avenue
Suite 2000
Ruan Center
Des Moines, IA 50309
Fax: (515) 323-8514


IF TO LENDER:    First Citizen National Bank
ATTN: Jerome Bormann
Senior Vice President
2601 4th Street S.W.
Mason City, Iowa 50402-1708
Fax: (641) 4234600


Copy to:        Belin McCormick, P.C.
ATTN: Tom Flynn
666 Walnut Street, Suite 2000
Des Moines, IA 50309
Fax: 515-558-0605


Section 8.3 Collection Costs. In the event that Lender shall take action to
collect, enforce, or protect its interest with respect to this Agreement, the
Loan Documents, or any instrument or documents delivered pursuant to this
Agreement, or as to any Collateral, Borrower shall pay all of the costs and
expenses of such collection, enforcement, or protection, including reasonable
attorneys' fees, and Lender may take judgment for all such amounts, in addition
to the unpaid principal balance of said obligations and accrued interest
thereon.


Section 8.4 Lien; Setoff. Borrower hereby grants to Lender a continuing lien for
all Indebtedness of Borrower to Lender upon any and all monies, securities, and
other property of Borrower and the proceeds thereof, now or hereafter




--------------------------------------------------------------------------------




held or received by or in transit to, Lender from or for Borrower, whether for
safekeeping, custody, pledge, transmission, collection or other claims of
Borrower against Lender, at any time existing. Upon the occurrence of any Event
of Default, Lender is hereby authorized at any time and from time to time,
without notice to Borrower, to setoff, appropriate, and apply any or all items
hereinabove referred to against all Indebtedness of Borrower to Lender.
 
Section 8.5 No Waiver. Any delay or omission of Lender to exercise any available
rights, remedy or power shall not be construed to be a waiver of any event of
Default, and shall not impair any rights, remedies or powers available to
Lender.


Section 8.6 Amendments. Lender and Borrower may enter into further and
additional written agreements or supplements to this Agreement. The substance of
such further and .additional agreements shall be deemed to be a part of this
Agreement as though incorporated herein; provided, however, no amendment,
change, or modification shall be valid or enforceable unless reduced to writing
and signed by Lender and Borrower.


Section 8.7 Counterparts. This Agreement together with all other instruments to
be executed in connection herewith may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


Section 8.8 Construction. Words and phrases shall be construed as in the
singular or plural number, and a masculine, feminine or neuter gender, according
to the definitions and the context.


Section 8.9 Binding. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.


Section 8.10 Invalidity. Should any part or provision contained in this
Agreement or any instrument executed in connection herewith be rendered or
declared invalid by reason of any existing or subsequently enacted legislation
or by any decree of a court or competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect to the maximum extent
permitted by law.


Section 8.11 Assignment. Lender may freely assign and transfer its rights and
obligations under this Agreement.


Section 8.12 Headings. Articles and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.


Section 8.13 Integration. This Agreement supersedes Lender's commitment and
proposal letters and all other prior dealings between the parties hereto with
respect to the subject matter of this Agreement.


Section 8.14 Choice of Law. This Agreement shall be construed and enforced in
accordance with the laws and public policies of the State of Iowa.


IMPORATANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THE WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. YOU
MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
 
IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed all on or as of the day and year first above written"




--------------------------------------------------------------------------------




BORROWER:




SOY ENERGY, LLC




By: /s/ Charles Sand__________________
      Charles Sand, Chairman
LENDER:




FIRST CITIZENS NATIONAL BANK




By: /s/ Jerome Bormann SVP____________
       Jerome Bormann, Senior Vice President







